DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 and 6-17 are rejected under 35 U.S.C. 103 as being unpatentable over Millon in view of Kuwabara.  Millon discloses in paragraphs [0046-48] a hydrogel composition for a tissue model comprising a polyvinyl alcohol.  Millon does not disclose that the composition comprises a pseudoplastic compound as recited.  However, this feature is known in the art, as taught by Kuwabara at paragraph [0052], and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results and for the purpose of providing a desired physical characteristic such as a texture of the composition, particularly given that Millon teaches at paragraph [0056] that additional constituents may be added to its composition.  While Millon does not disclose a specific Young’s modulus of the composition as recited in claim 1, Millon does disclose at paragraph [0051] that the physical properties of its tissue model, including the Young’s modulus, are selected to approximate those of the organ being simulated.  One of ordinary skill in the art would have found it obvious, in light of the teachings of Millon, to provide a Young’s modulus within the recited range, particularly given that both Millon and the present invention are directed to compositions simulating human tissue.    
With respect to claim 2, Kuwabara discloses at paragraph [0052] several of the recited alternatives for the pseudoplastic compound, including xanthan gum, pullulan and salts.  With respect to claims 3, 6, and 11-16, again, one of ordinary skill would have found it obvious to alter the components of the composition to achieve the recited ranges of physical characteristics for the purpose of providing a model which more closely resembles the particular human tissue being simulated.  With respect to claims 7 and 8, Millon discloses at paragraphs [0047] and [0087] a soft tissue model comprising the hydrogel composition.  With respect to claim 9, Millon discloses at paragraph [0052] that the soft tissue in one embodiment is a vascular tissue.  With respect to claim 10, Millon discloses at paragraph [0012] and claim 1 a method comprising steps of preparing the solution and discharging the solution into a mold.  While Millon does not explicitly disclose a shear rate at which that solution is discharged, the recited range would have been an obvious variant on the teachings of Millon as viewed with Kuwabara for the purpose of providing a model having desired characteristics.  With respect to claim 17, both Millon (paragraph [0046]) and Kuwabara [paragraph [0048] disclose that their hydrogel compositions contain a crosslinked region.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Millon in view of Kuwabara, and further in view of Niimi (US 10,950,143).  Millon as viewed in combination with Kuwabara discloses or suggests the claim limitations with the exception of the recited ranges of saponification and polymerization of the PVA.  These features are known in the art, as taught for example by Niimi at col. 25, lines 35-42, and would have been obvious to one of ordinary skill in the art as an obvious substitution of one known element for another to achieve predictable results.  

Response to Arguments
Applicant’s arguments filed August 26, 2022, with respect to the rejection(s) of claim(s) 1-3 and 5-16 under Daiei have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Millon as viewed with Kuwabara, as discussed above.
Because the new grounds of rejection were not necessitated by Amendment, this action is made non-final.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KURT FERNSTROM whose telephone number is (571)272-4422. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on 571-270-7625. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KURT FERNSTROM/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        
November 3, 2022